

Exhibit 10.4


WILLBROS GROUP, INC.
INCENTIVE STOCK OPTION AGREEMENT




THIS INCENTIVE STOCK OPTION AGREEMENT (this "Agreement") is made and entered
into effective as of the __________ day of ________________, 200____ ("Effective
Date"), by and between Willbros Group, Inc., a Delaware corporation (the
"Company"), and _______________________, an individual ("Employee").


WITNESSETH:


WHEREAS, the Board of Directors of the Company (the "Board") has adopted the
Willbros Group, Inc. 1996 Stock Plan, as amended (the "Plan"), for the purpose
of encouraging key employees of the Company and its Subsidiaries (as defined in
the Plan) to acquire stock ownership in the Company and to continue in the
employ of the Company and its Subsidiaries; and


WHEREAS, _____________________ is a key employee of the Company or a Subsidiary,
and the committee of the Board which administers the Plan (the "Committee")
desires to grant to Employee an option under the Plan which qualifies as an
"incentive stock option" within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended;


NOW, THEREFORE, in consideration of the premises and the covenants and
agreements herein contained, the parties hereto hereby agree as follows:


1.           GRANT OF OPTION.   The Company hereby grants to Employee the right
and option to purchase from the Company, during the periods and on the terms and
conditions hereinafter set forth, an aggregate of ___________________ shares of
its common stock, par value $.05 per share ("Share" or "Shares"), at a price of
$______________ per share, being the Fair Market Value (as defined in the Plan)
of a Share on the Effective Date (hereinafter, the "Option").


2.           EXERCISE PERIODS.   Subject to the terms of this Agreement, the
Option shall become exercisable, in whole or in part, only at the times and
during the periods and for the number of Shares set forth below:


(a)           On or after ______________________, but no later than
________________________, ____________________ Shares;


(b)           On or after _________________, but no later than
_______________________, _____________________ Shares;


(c)           On or after ______________________, but no later than
_______________________, _____________ Shares; and


(d)           On or after _____________________, but no later than
_______________, ____________________ Shares.


Provided, however, notwithstanding the above exercise periods, the Option may
become fully exercisable immediately under certain circumstances set forth in
the Plan.


3.           EXERCISE OF OPTION.  That portion of the Option which is
exercisable may be exercised, in whole or in part, by Employee only so long as
Employee remains, on or after the Effective Date, continuously in the employ of
the Company or any of its Subsidiaries except as otherwise provided by this
Agreement.  At the time of exercise, Employee shall deliver to the Company a
written notice duly signed by Employee stating the number of Shares as to which
the Option is being exercised at that time, together with payment for the full
exercise price of the Option with respect to said Shares  (a) in cash (or
certified or bank cashier's check payable to the order of the Company); (b) by
delivery of shares of common stock of the Company then owned by Employee (such
shares being valued at their Fair Market Value at the time of such exercise);
(c) by a combination of such methods; or (d) by other means that the Committee
deems appropriate; plus, in each case, any applicable withholding tax thereon,
whereupon certificates therefor will be issued to Employee.  The minimum number
of Shares which may be purchased at any time by exercise of the Option is 100
Shares unless the number purchased is the total number purchasable under the
Option at that time.  The Option shall not be exercisable with respect to
fractions of a Share.  No exercise or failure to exercise as to a portion of the
Shares shall preclude a later exercise or exercises as to additional portions.

 
 

--------------------------------------------------------------------------------

 

4.           INCENTIVE STOCK OPTION.   The Option is intended to qualify as an
"incentive stock option" as such term is defined at Section 422 of the Internal
Revenue Code of 1986, as amended, and shall be construed in accordance with such
intent and any provision of this Agreement which may be inconsistent with such
intent is deemed to be modified to the extent necessary to be consistent with
such intent; provided, however, Employee acknowledges and understands that the
status of the Option as an "incentive stock option" depends on various factors
relating to the Plan, the Option and the grant thereof (including the exercise
price of the Option), and that the Option may be determined not to qualify as an
"incentive stock option."


5.           EMPLOYMENT.   Nothing contained in this Agreement shall confer upon
Employee any right to continue in the employ of the Company or any of its
Subsidiaries or interfere in any way with the right of the Company or any
Subsidiary to terminate Employee's employment at any time with or without
cause.  A leave of absence approved by the Company or any Subsidiary shall not
be deemed an interruption of continuous employment under the Plan or this
Agreement.


6.           THE PLAN AND AMENDMENTS.   This Agreement shall be subject to the
terms and conditions of the Plan as presently constituted and as may be amended
hereafter from time to time, including the discretion therein provided to the
Committee.  Except as may be otherwise provided by the Plan, amendments to the
Plan shall constitute amendments to this Agreement and shall be incorporated
herein without the execution of any amendment or supplement hereto by the
parties.  The parties further agree to any amendment of this Agreement, without
the execution of any amendment or supplement, upon notice from the Company to
Employee that the terms and conditions of this Agreement shall be amended to
conform to any formal guidelines published by the Secretary of the Treasury of
the United States or his or her delegate prescribing the requirements for
"incentive stock options."


7.           STOCKHOLDER RIGHTS PRIOR TO EXERCISE OF OPTIONS.  Neither Employee
nor any of Employee's heirs, legal representatives or beneficiaries shall be
deemed to have any rights as a stockholder of the Company with respect to any
Shares covered by the Option until the date of the issuance by the Company of a
certificate to Employee for such Shares.


8.           RIGHTS IN EVENT OF TERMINATION OF EMPLOYMENT.


(a)           In the event of the death of Employee while in the employ of the
Company or any of its Subsidiaries, Employee's estate or beneficiaries shall
have a period up to the earlier of one year after Employee's death or 10 years
after the date hereof within which to exercise the Option, to the extent
Employee could have exercised the Option at the date of Employee's death, unless
the Committee, in its sole discretion (subject to Section 10(e) of the Plan),
extends such period (but not beyond 10 years after the date hereof).  The
Option, to the extent not exercised during such period, shall terminate upon the
expiration of such period.


(b)           In the event of Employee's termination of employment with the
Company and its Subsidiaries by reason of Employee's Disability (as defined in
the Plan), Employee, or Employee's guardian or legal representative, shall have
a period up to the earlier of one year after commencement of Employee's
Disability or 10 years after the date hereof within which to exercise the
Option, to the extent Employee could have exercised the Option at the date of
commencement of Employee's Disability, unless the Committee, in its sole
discretion (subject to Section 10(e) of the Plan), extends such period (but not
beyond 10 years after the date hereof).  The Option, to the extent not exercised
during such period, shall terminate upon the expiration of such period.


(c)           In the event of termination of Employee's employment with the
Company and its Subsidiaries for any reason other than death or Disability, as
described in paragraphs (a) or (b) of this Section 8, Employee shall have a
period of up to two and one-half months from the date of termination of
employment (but not beyond 10 years after the date hereof) within which to
exercise the Option, to the extent Employee could have exercised the Option at
the date of Employee's termination of employment.  The Option, to the extent not
exercised during such period, shall terminate upon expiration of such period.


9.           SHARES RESERVED; TAXES.   The Company shall at all times during the
term of the Option reserve and keep available such number of Shares as will be
sufficient to satisfy the requirements of this Agreement.  The Company shall pay
all original issue taxes with respect to the issue of Shares pursuant hereto and
all other fees and expenses necessarily incurred in connection therewith.

 
 

--------------------------------------------------------------------------------

 

10.           INVESTMENT REPRESENTATION.   Employee represents to the Company
and agrees that if Employee exercises the Option, in whole or in part, at a time
when there is not in effect under the United States Securities Act of 1933, as
amended, a registration statement relating to the Shares issuable upon exercise
hereof and available for delivery a prospectus meeting the requirements of
Section 10 of said Act, Employee will acquire such Shares upon such exercise for
the purpose of investment and not with a view to their resale or distribution
and that, upon each such exercise of the Option, Employee will furnish to the
Company a written statement to such effect, satisfactory to the Company in form
and substance.  Such written agreement shall also state that such Shares shall
not be transferred except pursuant to an effective registration statement under
said Act or in accordance with an exemption from registration thereunder.  The
certificates issued for all Shares issued hereunder shall bear the following
legend if a registration statement relating to the Shares issuable upon exercise
hereof is not in effect at the time of exercise of the Option:


The securities evidenced by this certificate have not been registered under the
U.S. Securities Act of 1933 or any other securities laws.  These securities have
been acquired for investment and may not be sold or transferred for value in the
absence of an effective registration of them under the U.S. Securities Act of
1933 and any other applicable securities laws, or receipt by the Company of an
opinion of counsel or other evidence acceptable to the Company that such sale or
transfer is exempt from registration under such acts and laws.


11.           PAYMENT OF WITHHOLDING TAX.   Upon exercise by Employee of the
Option, the Company shall have the right to deduct from any cash amounts
otherwise payable to Employee any amounts required to satisfy all tax
withholding requirements imposed upon such exercise under applicable federal,
state, local or other laws.


12.           NO TRANSFERABILITY.   The Option shall not be transferable except
by will or the laws of descent and distribution.


13.           NOTICES.   All notices required or permitted to be given pursuant
to this Agreement shall be in writing and delivered by hand, telegram or mail,
addressed as follows:



 
If to the Company:
Dennis G. Berryhill
   
Corporate Secretary
   
4400 Post Oak Parkway, Suite 1000
   
Houston, Texas  77027
       
If to Employee:
The address for Employee set forth on the
   
records of the Company or a Subsidiary



Each notice shall be deemed to have been given on the date it is received.  Such
addresses may be changed by notice given by the party making such change
delivered to the other party hereto.


14.           BINDING AGREEMENT.   This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
legal representatives, beneficiaries, successors and assigns.


15.           GOVERNING LAW.   This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware.


IN WITNESS WHEREOF, Employee has executed this Agreement, and the Company has
caused this Agreement to be executed by its duly authorized officer, effective
as of the day and year first above written.


"Company"


WILLBROS GROUP, INC.


By:   _______________________________________
 
 

--------------------------------------------------------------------------------

 


Name:______________________________________


Title:________________________________________


"EMPLOYEE"




____________________________________________
Name:_______________________________________

 
 

--------------------------------------------------------------------------------

 
